UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6229


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA; DEPARTMENT OF PUBLIC SAFETY;
DURHAM COUNTY JAIL,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00308-TDS-LPA)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen

v. North Carolina, No. 1:20-cv-00308-TDS-LPA (M.D.N.C. Feb. 2, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2